                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANDRE KENNETH STUCKEY,
                                   7                                                       Case No. 19-cv-03780-YGR (PR)
                                                        Plaintiff,
                                   8                                                       NOTICE REGARDING INABILITY TO
                                                 v.                                        SERVE DEFENDANTS DR. MARIA
                                   9                                                       BOSTANJIAN AND DR. DEVINDER
                                         SUE RISENHOOVER, et al.,                          KUMAR
                                  10
                                                        Defendants.
                                  11

                                  12          This Order addresses issues regarding service in the above-captioned action. Service has
Northern District of California
 United States District Court




                                  13   been ineffective on Defendants Dr. Maria Bostanjian and Dr. Devinder Kumar. The Court has

                                  14   been informed Defendants Bostanjian and Kumar were not served because “Pelican Bay State

                                  15   Prison does not have authorization to accept service for [these] individuals.” Dkt. 14.

                                  16          As Plaintiff is proceeding in forma pauperis, he is responsible for providing the Court with

                                  17   current addresses for all Defendants so that service can be accomplished. See Walker v. Sumner,

                                  18   14 F.3d 1415, 1422 (9th Cir. 1994); Sellers v. United States, 902 F.2d 598, 603 (7th Cir. 1990).

                                  19   While Plaintiff may rely on service by the United States Marshal, or in this case, the procedure for

                                  20   requesting a defendant to waive the service requirement, “a plaintiff may not remain silent and do

                                  21   nothing to effectuate such service.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987).

                                  22   When advised of a problem accomplishing service, a pro se litigation must “attempt to remedy

                                  23   any apparent defects of which [he] has knowledge.” Id. Pursuant to Federal Rule of Civil

                                  24   Procedure 4(m), if a complaint is not served within 90 days from the filing of the complaint, it

                                  25   may be dismissed without prejudice for failure of service. Fed. R. Civ. P. 4(m) (providing that if

                                  26   service of the summons and complaint is not made upon a defendant in 90 days after the filing of

                                  27   the complaint, the action must be dismissed without prejudice as to that defendant absent a

                                  28   showing of “good cause”); see also Walker, 14 F.3d at 1421-22 (prisoner failed to show cause
                                   1   why prison official should not dismissed under Rule 4(m) because prisoner did not prove that he

                                   2   provided marshal with sufficient information to serve official).

                                   3          No later than twenty-eight (28) days from the date of this Order, Plaintiff must provide

                                   4   the Court with a current address for Defendants Bostanjian and Kumar. Plaintiff should review

                                   5   the federal discovery rules, Rules 26-37 of the Federal Rules of Civil Procedure, for guidance

                                   6   about how to determine the current address of these Defendants.

                                   7          If Plaintiff fails to provide the Court with the current address of Defendants Bostanjian and

                                   8   Kumar within the twenty-eight-day deadline, all claims against these Defendants will be dismissed

                                   9   without prejudice under Rule 4(m).

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 9, 2020                         ______________________________________
                                                                                    YVONNE GONZALEZ ROGERS
                                  12                                                United States District Court Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
